               Case 1:20-cv-03281-AJN Document 33 Filed 11/13/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


                                             Case No. 1:20-cv-03281-AJN
 BYD COMPANY LTD.,

                          Plaintiff,

                   v.

 VICE MEDIA LLC,

                          Defendant.




  NOTICE OF WITHDRAWAL OF ATTORNEY CHRISTIAN A. JORDAN, ESQ.


TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
         PLEASE TAKE NOTICE that Christian A. Jordan, Esq. is no longer associated
with HARDER LLP and, pursuant to Local Rule 1.4, Mr. Jordan is hereby withdrawn as
counsel for Plaintiff BYD Company Ltd. in the above-referenced action. HARDER LLP
continues to serve as counsel for Plaintiff BYD Company LTD.


Dated: November 13, 2020                        Respectfully Submitted,


                                              Charles J. Harder, Esq.
                                              HARDER LLP
                                              132 S. Rodeo Dr., Fourth Floor
                                              Beverly Hills, CA 90212
                                              Tel: (424) 203-1600
                                              CHarder@HarderLLP.com
                                              Counsel for Plaintiff BYD Company Ltd.




{00112636;1}
